Exhibit 12.1 Ratio of Earnings to Fixed Charges For the Year Ended December 31, For the Period Period ($000) For the Three Months Ended March 31, 2010 Oct. 18 – Dec. 31, Jan. 1 – Oct. 17, IFRS U.S. GAAP Earnings: Net Income $ Fixed Charges Total Earnings $ Fixed Charges: Interest including amortization of debt issuance cost $ Total Fixed Charges $ Ratio of Earnings to Fixed Charges * *For the three months ended March 31, 2010, earnings were insufficient to cover fixed charges by approximately $2.2 million.
